Name: Council Decision (EU) 2019/858 of 14 May 2019 on the position to be taken on behalf of the European Union in the Meeting of the Parties of the Southern Indian Ocean Fisheries Agreement (SIOFA), and repealing the Decision of 12 June 2017 establishing the position to be adopted, on behalf of the Union, in the Meeting of the Parties of the SIOFA
 Type: Decision
 Subject Matter: environmental policy;  fisheries;  natural environment;  European construction
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/21 COUNCIL DECISION (EU) 2019/858 of 14 May 2019 on the position to be taken on behalf of the European Union in the Meeting of the Parties of the Southern Indian Ocean Fisheries Agreement (SIOFA), and repealing the Decision of 12 June 2017 establishing the position to be adopted, on behalf of the Union, in the Meeting of the Parties of the SIOFA THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2008/780/EC (1), the Union concluded the Southern Indian Ocean Fisheries Agreement (SIOFA) (2), which established the Meeting of the Parties to the SIOFA. (2) The Meeting of the Parties to the SIOFA is responsible for the management and conservation measures of the fishery resources of the SIOFA area. Such measures may become binding upon the Union. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) provides that the Union is to ensure that fishing and aquaculture activities are environmentally sustainable in the long term and are managed in a way that is consistent with the objectives of achieving economic, social and employment benefits, and of contributing to the availability of food supplies. It also provides that the Union is to apply the precautionary approach to fisheries management, and is to aim to ensure that exploitation of marine biological resources restores and maintains population of harvested species above levels, which can produce the maximum sustainable yield. It further provides that the Union is to take management and conservation measures based on the best available scientific advice, to support the development of scientific knowledge and advice, to gradually eliminate discards and to promote fishing methods that contribute to more selective fishing and the avoidance and reduction, as far as possible, of unwanted catches, to fishing with low impact on marine ecosystem and fishery resources. Furthermore, Regulation (EU) No 1380/2013 specifically provides that those objectives and principles are to be applied by the Union in the conduct of its external fisheries relations. (4) As stated in the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission International ocean governance: an agenda for the future of oceans and the Council conclusions on that Joint communication, the promotion of measures to support and enhance the effectiveness of regional fisheries management organisations (RFMOs) and, where relevant, improve their governance is central to the Union's action in these fora. (5) The Communication from the Commission to the European Parliament, to the Council, to the European Economic and Social Committee and to the Committee of the Regions European Strategy for Plastics in a Circular Economy, refers to specific measures to reduce plastics and marine pollution as well as the loss or abandonment at sea of fishing gear. (6) It is appropriate to establish the position to be taken on the Union's behalf in the Meeting of the Parties to the SIOFA for the period 2019-2023, as conservation and enforcement measures adopted by the annual Meeting of the Parties to the SIOFA will be binding on the Union and capable of decisively influencing the content of Union law, namely, Council Regulations (EC) No 1005/2008 (4) and (EC) No 1224/2009 (5), and Regulation (EU) 2017/2403 of the European Parliament and of the Council (6). (7) The Council Decision of 12 June 2017 establishing the position to be adopted, on behalf of the Union, in the Meeting of the Parties to the SIOFA does not provide for a review of the Union's position within the Meeting of the Parties to the SIOFA before the 2022 annual meeting. However, the vast majority of the Council Decisions setting the Union's position within the different RFMOs to which the Union is a Contracting Party are due for revision before the 2019 annual meetings of those RFMOs. Therefore, to promote improved coherence amongst the Union position in all RFMOs and to streamline the revision process, it is appropriate to bring forward the revision of the Decision of 12 June 2017 and to repeal it and replace it by a new Decision which would cover the period 2019-2023. (8) In view of the evolving nature of fishery resources in the SIOFA area and the consequent need for the position of the Union to take account of new developments, including new scientific and other relevant information presented before or during the Meetings of the Parties to the SIOFA, procedures should be established, in line with the principle of sincere cooperation among the Union institutions enshrined in Article 13(2) of the Treaty on European Union, for the year-to-year specification of the Union's position for the period 2019-2023, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the Meeting of the Parties of the Southern Indian Ocean Fisheries Agreement (SIOFA) is set out in Annex I. Article 2 The year-to-year specification of the Union's position to be taken in the Meeting of the Parties of the SIOFA shall be conducted in accordance with Annex II. Article 3 The Union's position set out in Annex I shall be assessed and, where appropriate, revised by the Council upon a proposal from the Commission, at the latest for the annual Meeting of the Parties of the SIOFA in 2024. Article 4 The Council Decision of 12 June 2017 establishing the position to be adopted, on behalf of the European Union, in the Meeting of the parties to the Southern Indian Ocean Fisheries Agreement (SIOFA) and repealing the Council Decision of 25 October 2012 on the establishment of the Union position to be adopted in the framework of the Southern Indian Ocean Fisheries Agreement (SIOFA) is hereby repealed. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) Council Decision 2008/780/EC of 29 September 2008 on the conclusion, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement (OJ L 268, 9.10.2008, p. 27). (2) OJ L 196, 18.7.2006, p. 15. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (5) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (6) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). ANNEX I The position to be taken on the Union's behalf in the Meeting to the Parties to the Southern Indian Ocean Fisheries Agreement (SIOFA) 1. PRINCIPLES In the framework of the SIOFA, the Union shall: a) act in accordance with the objectives and principles pursued by the Union within the common fisheries policy (CFP), notably through the precautionary approach and the aims related to the maximum sustainable yield as laid down in Article 2(2) of Regulation (EU) No 1380/2013, to promote the implementation of an ecosystem-based approach to fisheries management, to avoid and reduce, as far as possible, unwanted catches, and gradually eliminate discards, and to minimise the impact of fishing activities on marine ecosystems and their habitats, as well as, through the promotion of economically viable and competitive Union fisheries, to provide a fair standard of living for those who depend on fishing activities and take account of the interests of consumers; b) work towards an appropriate involvement of stakeholders in the preparation phase for SIOFA measures and ensure that measures adopted within the SIOFA are in accordance with the SIOF Agreement; c) ensure that measures adopted within the SIOFA are consistent with international law, and in particular with the provisions of the 1982 UN Convention on the Law of the Sea, the 1995 UN Agreement relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks, the 1993 Agreement to promote compliance with international conservation and management measures by fishing vessels on the high seas; and the 2009 Food and Agriculture Organization Port State Measures Agreement; d) promote positions consistent with the best practices of the regional fisheries management organisations (RFMOs) in the same area; e) seek consistency and synergy with the policy that the Union is pursuing as part of its bilateral fisheries relations with third countries, and ensure coherence with its other policies notably in the field of external relations, employment, environment, trade, development, research and innovation; f) ensure that the Union's international commitments are respected; g) be in line with the Council Conclusions of 19 March 2012 on the Commission Communication on the external dimension of the common fisheries policy (1); h) aim to create a level playing field for the Union fleet within the SIOFA Agreement area based on the same principles and standards as those applicable under Union law, and to promote the uniform implementation of those principles and standards; i) be in line with the Council conclusions (2) on the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission on International ocean governance: an agenda for the future of oceans (3) and promote measures to support and enhance the effectiveness of the SIOFA and, where relevant, improve its governance and performance (in particular as regards science, compliance, transparency and decision-making) as a contribution to the sustainable management of oceans in all its dimensions; j) promote coordination between RFMOs and regional sea conventions (RSCs) and cooperation with global organisations, as applicable, within their mandates, where appropriate; k) promote cooperation mechanisms amongst non-tuna RFMOs similar to the so-called Kobe process for tuna RFMOs. 2. ORIENTATIONS The Union shall, where appropriate, endeavour to support the adoption of the following actions by the SIOFA: a) conservation and management measures for fisheries resources in the Agreement area based on the best scientific advice available, including Total Allowable Catches (TACs) and quotas, fishing effort or fishing capacity regulation for living marine biological resources falling under the purview of SIOFA, which would bring or maintain the achievement of the maximum sustainable yield exploitation rate at the latest by 2020. Where necessary, specific measures for stocks which suffer from overfishing shall be considered in order to keep the fishing pressure in line with available fishing opportunities; b) measures to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing activities in the SIOF Agreement area, including IUU vessel listing; c) measures to reinforce fisheries' scientific data collection and promote better cooperation between industriy and scientists; d) monitoring, control and surveillance measures in the SIOF Agreement area in order to ensure efficiency of control and compliance with measures adopted within the SIOFA; e) measures to minimise the negative impact of fishing activities on marine biodiversity and marine ecosystems and their habitats, including measures to reduce marine pollution and prevent the discharge of plastics at sea and reduce the impact on marine biodiversity and ecosystems of plastics present at sea, protective measures for vulnerable marine ecosystems in the SIOF Agreement area in line with the SIOF Agreement and the FAO International Guidelines for the Management of Deep-sea Fisheries in the High Seas, measures to avoid and reduce as far as possible unwanted catches, including in particular vulnerable marine species, and to gradually eliminate discards; f) measures to reduce the impact of Abandoned, Lost or Otherwise Discarded Fishing Gear (ALDFG) in the ocean and to facilitate the identification and recovery of such gear; g) measures aimed at the prohibition of fisheries conducted solely for the purpose of harvesting shark fins and requiring that all sharks are landed with all fins naturally attached; h) common approaches with other RFMOs, where appropriate, in particular those involved in fisheries management in the same area; i) recommendations, where appropriate and to the extent permitted under the relevant constituent documents, encouraging the implementation of the Work in Fishing Convention of the International Labour Organisation (ILO); j) additional technical measures based on advice from the subsidiary bodies and working groups of SIOFA. (1) 7087/12 REV 1 ADD 1 COR 1. (2) 7348/1/17 REV 1 of 24.3.2017. (3) JOIN(2016) 49 final of 10.11.2016. ANNEX II Year to year specification of the Union's position to be taken at meetings of the Meeting to the Parties to the Southern Indian Ocean Fisheries Agreement Before each meeting of the Meeting to the Parties, when that body is called upon to adopt decisions having legal effects on the Union, the necessary steps shall be taken so that the position to be expressed on the Union's behalf takes account of the latest scientific and other relevant information transmitted to the Commission, in accordance with the principles and orientations set out in Annex I. To this effect, and based on that information, the Commission shall transmit to the Council in sufficient time before each meeting of the Meeting to the Parties of the SIOFA, a written document setting out the particulars of the proposed specification of the Union's position for discussion and endorsement of the details of the position to be expressed on the Union's behalf. If in the course of a Meeting to the Parties it is impossible to reach an agreement, including on the spot, in order for the Union's position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies.